



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Klerides, 2014 ONCA 68

DATE: 20140123

DOCKET: C55425

Goudge, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Savvas Klerides

Appellant

Mark Halfyard, for the appellant

Jennifer Crawford, for the respondent

Heard and released orally: January 22, 2014

On appeal from the decision of the Summary Convictions
    Appeal Court dated April 11, 2012 by Justice Faye E. McWatt of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on May 24,
    2011 by Justice
Rebecca
Rutherford of the Ontario Court
    of Justice.

APPEAL BOOK ENDORSEMENT

[1]

In our view, this is not a case where leave to appeal should be granted.

[2]

Neither issue raised can be said to have strong merit.  The argument
    that the conviction is unreasonable given the particulars of the charge faces
    significant hurdles.  Not only was it not made before the summary conviction
    appeal judge, but there was ample evidence from which the trial judge could
    infer that the appellant was watching the house for longer than the time
    observed by the Crown witnesses.

[3]

The argument that
W. (D.)
was wrongly applied failed below and
    no error in the reasons of the summary conviction appeal judge is pointed to. 
    There was ample basis for the trial judges credibility finding.  In our view,
    the leave request is really a request to have a second appeal of this issue,
    and that is not a basis for granting leave.

[4]

The motion for leave to appeal is dismissed.


